Citation Nr: 0709305	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  02-12 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a right hip 
disability.

2. Entitlement to service connection for allergic rhinitis.

3. Entitlement to service connection for nephrolithiasis 
(claimed as kidney stones).

4. Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

5. Entitlement to service connection for right foot 
metatarsalgia.

6. Entitlement to service connection for bilateral hearing 
loss.

7. Entitlement to service connection for tinnitus.

8. Entitlement to an initial disability rating in excess of 
10 percent for multi-joint arthritis of the right shoulder 
and cervical spine.

9. Entitlement to an initial, compensable disability rating 
for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had verified active duty service from July 1974 
to June 1978.  He also had subsequent service in the Air 
Force, but the precise dates of that service have not been 
verified, as explained below.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 decision in 
which the RO denied service connection for a right hip 
disorder, for allergic rhinitis, for nephrolithiasis (claimed 
as kidney stones), for gastroesophageal reflux disease, and 
for right foot metatarsalgia; but granted service connection 
and assigned an initial 10 percent rating for arthritis of 
the right shoulder and cervical spine, effective June 1, 
2001.  The veteran filed a notice of disagreement (NOD) as to 
all of these issues in June 2002, the RO issued a Statement 
of the Case in August 2002, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in September 2002 as to all of these 
issues.

This appeal also arises from an August 2002 Decision Review 
Officer Decision which granted service connection and 
assigned a zero percent (noncompensable) rating for irritable 
bowel syndrome, effective June 1, 2001.  The veteran filed a 
NOD assigned rating in September 2002, the RO issued a SOC in 
March 2004, and the veteran filed a substantive appeal (via a 
VA Form 9) in April 2004.

Further,  this appeal arises September 2002 rating decision 
that denied service connection for bilateral hearing loss and 
for tinnitus. The veteran filed a claim a NOD in October 
2002, the RO issued a SOC in March 2003, and the veteran 
filed a substantive appeal (via a VA Form 9) later in March 
2004.

The veteran testified during a hearing before RO personnel in 
March 2003; a transcript of that hearing is of record.

Because the claims involving the veteran's arthritis of the 
shoulder and cervical spine and his IBS each involves a 
request for a higher evaluation following the grant of 
service connection, the Board has characterized each claim in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).

In December 2004, the Board remanded the claims to the RO, 
via the Appeals Management Center (AMC), in Washington, DC, 
for additional development .  After completing some of the 
requested action, the AMC continued the denials of the 
claims, as reflected in a June 2006 SSOC, and returned these 
matters to the Board for further appellate consideration.

For the reasons expressed below, the matters on appeal are, 
again, being remanded to the RO via the AMC.  VA will notify 
the veteran when further action, on his part, is required.


REMAND

Unfortunately, the claims file reflects that another remand 
of the claims on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on the 
claims.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

In the December 2004 remand, the Board noted that the only 
service medical records in the veteran's claims file, aside 
from his dental records, were the service medical records he 
submitted with his claim in March 2001, and there was no 
indication in the claims file that the RO ever attempted to 
obtain the veteran's complete service medical records.  Board 
Remand, at 3 (December 13, 2004).  Therefore, the  Board 
instructed that the RO should obtain the veteran's complete 
service medical records.  Board Remand, at 6.

Subsequently, the AMC sought and obtained the service medical 
records from the veteran's July 1974 to June 1978 Army 
service.  As noted by the veteran's representative in the 
January 2007 written brief presentation (p. 2), the AMC did 
not request the service medical records from the veteran's 
second period of service with the Air Force.  Although the 
veteran's representative stated that the veteran's second 
period of service was from 1985 to 2001, there is no DD Form 
214 or other document giving the precise dates of this second 
period of service.  There is a document in the folder 
containing the veteran's service dental records that 
indicates that the veteran was relieved from active duty 
effective May 31, 2001, and retired effective June 1, 2001, 
and that he had 23 years of service for basic pay and 20 
years of active service for retirement and 20 years of 
service per 10 U.S.C. 1405.

As noted by the veteran's representative (written brief 
presentation, p. 3), the veteran's 1988 motorcycle accident 
occurred during what apparently was his second period of 
service, and there are also Air Force and private medical 
records from this time period.  Therefore, it is necessary to 
verify the precise dates of this second period of service as 
well as request from the appropriate authorities the service 
medical records from this second period of service.  
Consequently, the Board will grant the request of the 
veteran's representative for another remand.  Written Brief 
Presentation, at 3.

The RO should give the veteran another opportunity to present 
information and evidence pertinent to the claims on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should ensure that its letter to the veteran 
meets the requirements of all applicable precedent, including 
the recent decision in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA (to include arranging for the veteran to undergo 
examination, if warranted pursuant to 38 U.S.C.A. § 5103A and 
38 C.F.R. §  3.159) prior to adjudicating the claims on 
appeal.  The RO's adjudication of the claims for higher 
initial ratings for arthritis of the right shoulder and 
spine, and for IBS, should reflect consideration of whether 
"staged rating" (assignment of different ratings for 
different periods of time, based on the facts found), 
pursuant to Fenderson, is warranted.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1. The RO should verify the dates of the 
veteran's second, Air Force period of 
service, and obtain the complete service 
medical records from this period of 
service.

2. The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to any of 
the matters on appeal.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and ensure that its letter 
meets the requirements of 
Dingess/Hartman, cited to above, and all 
other applicable case law (as 
appropriate).

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this remand.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken. 
Stegall, supra.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted (to 
include VA examination(s), if 
appropriate), the RO should adjudicate 
the claims on appeal in light of all 
pertinent evidence and legal authority.  
The RO's adjudication of the claims for 
higher initial ratings for arthritis of 
the right shoulder and spine, and for 
IBS, should reflect consideration of 
whether staged rating pursuant to 
Fenderson (cited to above), is warranted. 

6.  If the benefits sought on appeal 
remain denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to all additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).


This REMAND must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006). J

